Case 7:20-cr-00123-NSR Document 31 Filed 05/21/20 Page tof 2——_—-—_+—

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT Nock ICALLY FILED
SOUTHERN DISTRICT OF NEW YORK ; DATE ap ee
USA, RESCHEDULING
ORDER
- against -
20 Cr. 123 (NSR)
MARK PINERO,
Defendant(s).
xX
ROMAN, D.J.:

In light of the recent Coronavirus Disease 2019 (“COVID-19”) pandemic
affecting New York, and given the directives provided by the Chief Judge of the
United States District Court for the Southern District of New York to limit in-person
court appearances due to the risk presented by COVID-19, it is hereby

ORDERED that the above case is rescheduled for Sentencing via
teleconference from May 22, 2020 at 10:00 am to May 22, 2020 at 11:00 am.

To access the teleconference, please follow these directions: (1) Dial the
Meeting Number: (877) 336-1839; (2) Enter the Access Code: 1231334 #; (3)
Press pound (#) to enter the teleconference as a guest.

In preparation for and while engaging in a teleconference, please follow these
guidelines:

1. Use a landline whenever possible.

2. Use handset rather than speakerphone.

3. Identify yourself each time you speak.

4, Be mindful that, unlike in a courtroom setting, interrupting can render both

speakers unintelligible.
Case 7:20-cr-00123-NSR Document 31 Filed 05/21/20 Page 2 of 2

5. Mute when not speaking to eliminate background noise, i.e., dog barking,
kids playing, sirens, papers shuffling, emails pinging, drinking, breathing. It all
comes through. This will also prevent interruptions.

6. Avoid voice-activated systems that don’t allow the speaker to know when
someone else is trying to speak and they cut off the beginning of words.

7. Spell proper names.

8. Have judge confirm reporter is on the line.

9. If someone hears beeps or musical chimes, that means someone has either
come in or left the conference. Please be aware that the judge may need to clarify
that the reporter has not lost the line. (This has happened before, and the reporter had
to dial back in and tell the judge the last thing that the court reporter transcribed.)

SO ORDERED >
Dated: White Plains, New York OO ene

May 21, 2020 C/o
Hon. Nelson S. Roman, U.S.D.J.
